Per curiam.
This appeal is from a judgment that dismissed appellant’s motion to set aside a judgment holding him in contempt of court.
The appellant contends here that the contempt judgment was erroneous and should have been set aside because the judgment awarding attorney fees for the wife as a part of her alimony was rendered after a judgment of divorce had been granted on the "irretrievably broken” ground. The divorce judgment specifically reserved for later determination the issues of alimony and division of property. Attorney fees were thereafter awarded as a part of temporary alimony.
Appellant relies here solely on Division 1 of Golden v. Golden, 230 Ga. 867 (1) (199 SE2d 796) (1973): "Counsel for the appellee former wife having conceded that a reversal is required under cases exemplified by Dobson v. Dobson, 223 Ga. 432 (156 SE2d 72) as to attorney fees inasmuch as no hearing was had on such issue until after verdict and such matter was not reserved for further consideration by the trial court, that part of the judgment *572awarding attorney fees is reversed with direction that such part of the judgment be deleted from the final judgment.”
Submitted December 3, 1976 —
Decided April 5, 1977.
J. E. B. Stewart, H. Eugene Brown, for appellant.
Rich, Bass, Kidd & Witcher, Casper Rich, Charles T. Bass, for appellee.
That rule is obviously not applicable in the present case where the court reserved for future determination the issue of alimony after the court granted a divorce on the irretrievably broken ground.

Judgment affirmed.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.